DETAILED ACTION
This Office Action is in response to amendments filed 25 January 2020 for application 15/714328, filed 25 September 2017.  The objections to the specification have been withdrawn in light of the amendments to the specification. Currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 15/714332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis:

Co-Pending Application 15/714332
Instant Application
Claim 1
Claim 1
A computer-implementable method for performing a cognitive search 2operation comprising:  3receiving training data, the training data comprising information based upon user 4interaction with cognitive attributes;  

5performing a machine learning operation on the training data;  

performing a cognitive learning operation via a cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result

6generating a cognitive profile based upon the cognitive results generated by performing 7the machine learning operation; 

and,  8performing a cognitive browse operation on a corpus of content based upon the 9cognitive profile, the cognitive search operation returning cognitive results 10specific to the cognitive profile of the user.  
A computer-implementable method for performing a cognitive search 2operation comprising:  3receiving training data, the training data comprising information based upon user 4interaction with cognitive attributes;  

5performing a machine learning operation on the training data;  

performing a cognitive learning operation via a cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result


6generating a cognitive profile based upon the cognitive result generated by performing 7the machine learning operation; 

and,  8performing a cognitive search operation on a corpus of content based upon the 9cognitive profile, the cognitive search operation returning cognitive results 10specific to the cognitive profile of the user.  
The difference between the independent instant claim 1 and co-pending application ‘332 claim 1 is that independent claim 1 of co-pending application ‘332 includes the limitation “performing a cognitive browse operation” in place of “performing a cognitive search operation”. Co-pending application ‘332 anticipates the instant application because a search operation is a type of browse operation. 
Claim 2/1
Claim 2/1
wherein:  2the results specific to the user are further refined based upon terms used when 3performing the cognitive browse operation.
wherein:  2the results specific to the user are further refined based upon terms used when 3performing the cognitive search operation.

The difference between the instant claim 2/1 and co-pending application ‘332 claim 2/1 is that claim 2/1 of co-pending application ‘332 includes the limitation “performing a cognitive browse operation” in place of “performing a cognitive search operation”. Co-pending application ‘332 anticipates the instant application because a search operation is a type of browse operation.
Claim 3/2
Claim 3/2
wherein:  2a second user having a second cognitive profile and performing a search using the 3terms used when performing the cognitive browse operation would return 4cognitive browse results specific to the second cognitive profile.  
wherein:  2a second user having a second cognitive profile and performing a search using the 3terms used when performing the cognitive search operation would return 4cognitive results specific to the second cognitive profile.  
The difference between the instant claim 3/2 and co-pending application ‘332 claim 3/2 is that claim 3/2 of co-pending application ‘332 includes the limitations “performing a cognitive browse operation” in place of “performing a cognitive search operation” and “cognitive browse results” in place of “cognitive results”. Co-pending application ‘332 anticipates the instant application because a search operation is a type of browse operation and “cognitive browse results” are “cognitive results”.
Claim 4/1
Claim 4/1
Wherein: 2the machine learning operation comprises a ranked insight model operation, the 3ranked insight operation comprising a factor-needs operation.
Wherein:  2the machine learning operation comprises a ranked insight model operation, the 3ranked insight operation comprising a factor-needs operation.
Dependent instant claim 4/1 and co-pending application ‘332 claim 4/1 are identical.
Claim 5/1
Claim 5/1
wherein:  2the machine learning operation comprises a hierarchical topic model operation, the 3hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation.  
wherein:  2the machine learning operation comprises a hierarchical topic model operation, the 3hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation.  
Dependent instant claim 5/1 and co-pending application ‘332 claim 5/1 are identical.
Claim 6/1
Claim 6/1
wherein:  2the cognitive profile is continuously updated based upon at least one of a plurality of 3feedback information sources, the feedback information sources comprising 4information based upon feedback from interactions between the user and the 5cognitive insight and learning system, information from a query submitted by 6the user to the cognitive insight and learning system, information from 7external input data, information from a user navigating a hierarchical topic 8model and information received from a training system.  

wherein:  2the cognitive profile is continuously updated based upon at least one of a plurality of 3feedback information sources, the feedback information sources comprising 4information based upon feedback from interactions between the user and the 5cognitive insight and learning system, information from a query submitted by 6the user to the cognitive insight and learning system, information from 7external input data, information from a user navigating a hierarchical topic 8model and information received from a training system.  

Dependent instant claim 6/1 and co-pending application ‘332 claim 6/1 are identical.



Claims 7-12 of the instant application are also rejected over claims 7-12 of co-pending application ‘332 for the same reasons as set forth above for claims 1-6, respectively, of the instant application where it is noted that claims 7-12 of the instant application and claims 7-12 of co-pending application ‘332 are directed to a computer system with a processor, data bus, and non-transitory computer-readable storage medium with a computer program code.  

Claims 13-18 of the instant application are also rejected over claims 13-18 of co-pending application ‘332 for the same reasons as set forth above for claims 1-6, respectively, of the instant application where it is noted that claims 13-18 of the instant application and claims 13-18 of co-pending application ‘332 are directed to a non-transitory computer-readable storage medium with a computer program code.

Claims 19 and 20 which depend on claim 13 are also rejected according to the following analysis:

Co-Pending Application 15/714332
Instant Application
Claim 19/13
Claim 19/13
wherein 2the computer executable instructions are deployable to a client system from a server system 3at a remote location.  
wherein 2the computer executable instructions are deployable to a client system from a server system 3at a remote location.  
Dependent instant claim 19/13 and co-pending application ‘332 claim 19/13 are identical.
Claim 20/13
Claim 20/13
wherein 2the computer executable instructions are provided by a service provider to a user on an on-demand basis.
wherein 2the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Dependent instant claim 20/13 and co-pending application ‘332 claim 20/13 are identical.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaskill et al. (US2018/0052885, filed 16 August 2016), hereinafter referred to as Gaskill.

In regards to claim 1, Gaskill teaches A computer-implementable method for performing a cognitive search 2operation comprising:  processor: ([0041, Figure 2, Figure 5] A search component 220 is also included within the artificial intelligence framework 128 … The search component 220 can accommodate text , or Artificial Intelligence (AI) encoded voice and image inputs , and identify relevant inventory items to users based on explicit and derived query intents., wherein a cognitive search operation is performed in an artificial intelligence framework that discerns user intents/interests (a cognitive function) with respect to items in an inventory.)  3receiving training data, the training data comprising information based upon user 4interaction with cognitive attributes;  ([0044, 0045, 0079, 0087], As the user interacts with the artificial intelligence framework 128 , the identity service 222 gathers and infers more about the user and stores the explicit data , derived information , and updates probabilities and estimations of other statistical inferences…. . Over time, in profile enrichment phases, the identity service 222 also mines behavioral data such as clicks, impressions, and browse activities for derived information such as tastes, preferences, and shopping verticals., Also , the artificial intelligence frame work 128 may be trained on transaction and interaction flows defined by experienced curation specialists, or human tastemaker override rules 224., The artificial intelligence framework 128 when trained will understand that giving is a special type of intent …, The background information for the knowledge graph 808 may be extracted from the item inventory as a blend of information derived from a hand - curated catalog as well as information extracted from historical user behavior ( e . g . , a history of all previous user interactions with an electronic marketplace over a period of time., wherein the artificial intelligence framework is trained from a data set comprising user interaction information (such as received from a curative or rule operation) such that this interaction information may be associated with cognitive attributes such as the meaning and contextual significance of words and phrases as well as with cognitive attributes associated with the user such as the discernment of user behavior and intents/desires.) 5performing a machine learning operation on the training data; ([0044, 0045, 0079, 0082], In one example , the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search , Al , merchandising , and machine learning models to maximize each component's capability to deliver insights to each user … As the user interacts with the artificial intelligence framework 128 , the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and updates probabilities and estimations of other statistical inferences., The context part of the Al functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example , towards a given inventory, or otherwise). In order to measure and improve Al quality over time, the artificial intelligence framework 128 may be trained using sample queries ( e.g., a dev set) and tested on a different set of queries (e.g., an eval set ) , where both sets may be developed by human curation., The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of “nephew”, and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified., The knowledge graph 808 may for example be based on past users' interactions, inventory - related data , or both,…,
wherein a machine learning operation in the form of modeling user intents from interaction information (including the formation of the knowledge graph) is performed according to user interaction information including also the improvement of the associated AI models over time.)
performing a cognitive learning operation via a cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, ([0045, 0079, 0082, Figure 1, Figure 2, Figure 7, Figure 8], The functionalities of the artificial intelligence framework 128 can be grouped into multiple parts , for example decisioning and context parts…The context part of the Al functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example , towards a given inventory, or otherwise). In order to measure and improve Al quality over time, the artificial intelligence framework 128 may be trained using sample queries ( e.g., a dev set) and tested on a different set of queries (e.g., an eval set ) , where both sets may be developed by human curation., Further, over time, machine learning may add deeper semantics and wider “world knowledge” to the system, to better understand the user intent…The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of “nephew”, and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified., The knowledge graph 808 may for example be based on past users' interactions, inventory - related data , or both., wherein a cognitive inference and learning system (Figures 1, 2, and 8) implements a cognitive learning operation in the form of determining/inferring the intent of the user intents by processing (user) input information across the components of that framework that include various learning models/techniques (for example, speech recognition, natural language understanding, knowledge graphs, NER) based on various sources of (training) data, such as corresponding to world knowledge or user behavior/response history.) the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, ([0045, 0046, 0079, 0081, 0082, Figure 7, Figure 8], The functionalities of the artificial intelligence framework 128 can be grouped into multiple parts, for example decisioning and context parts…, Further, over time, machine learning may add deeper semantics and wider “world knowledge” to the system, to better understand the user intent…The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of “nephew”, and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified., Explicit input modalities may include text , speech , and visual input and can be enriched with implicit knowledge of user ( e . g . , geolocation , previous browse history , and so forth )., The sub - components may for example comprise a spelling corrector ( speller ) 802 , a machine translator ( MT ) 804 , a parser 806 , a knowledge graph 808 , a Named Entity Recognition ( NER ) sub - component 810 , a Word Sense Detector ( WSD ) 812 , an intent detector 813 , and an interpreter 814 . The NLU component 214 may receive text , visual selectors , and image attributes , e . g . , via the AI orchestrator 206 in one embodiment , and process each separately or in combination.,  Other inputs considered by the NLU component 214 may include dialog context 816 ( e . g . , from context manager 218 ) , user identity information 818 ( e . g . , from identity service 222 ) , item inventory - related information 820 ( e . g . , from the core search engine 220 functions of an electronic marketplace ) , and external world knowledge 822 to improve the semantic inference of user intent from user input. Different types of analyses of these inputs may each yield results that may be interpreted in aggregate and coordinated via the knowledge graph 808. The knowledge graph 808 may for example be based on past users ' interactions , inventory - related data , or both., wherein the cognitive learning framework (for example, Figure 8) comprises a set of distinct functional categories (general categories such as decision vs. context or sub-categories within each) corresponding to distinct components (modules/sub-modules) of that framework across which different learning styles are applied according to either differences in the respective data that is analyzed or to differences related to different scopes of a general module (for example, NER, word sense detector, or intent detector)  wherein this is a generalized learning approach at least because it is generalized across a diversity of user communication/input modes (text, speech), across different (complementary or aggregateable) NLP/semantic analyses, across different user/user behavior characteristics, or across a given/general set of inventory parameters.) each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, ([0054, 0055, 0056, 0080, 0088, 0089, 0090, 0091, Figure 7, Figure 8], This component uses deep learning to project the raw signal into a high - dimensional semantic space . An acoustic model component operates to host a statistical model of speech units , such as phonemes and allophones. These can include Gaussian Mixture Models ( GMM ) although the use of Deep Neural Networks is possible . A language model component uses statistical models of grammar to define how words are put together in a sentence . Such models can include n - gram based models or Deep Neural Networks built on top of word embeddings., In one example of an artificial intelligence framework 128, two additional parts for the speech recognition component 210 are provided , a speaker adaptation component and a Language Model ( LM ) adaptation component. …The speaker adaptation component allows the speech recognition component 210 ( and consequently the artificial intelligence framework 128 ) to be robust to speaker variations by continuously learning the idiosyncrasies of a user ' s intonation, pronunciation, accent, and other speech factors, and apply these to the speech - dependent components , e . g . , the feature extraction component , and the acoustic model component., The LM adaptation component operates to customize the language model component and the speech - to - text vocabulary with new words and representative sentences from a target domain, for example , inventory categories or user personas . This capability allows the artificial intelligence framework 128 to be scalable as new categories and personas are supported., Extracting a user intent is performed by the NLU component 214 by breaking down this often complex technical prolem into multiple parts. Each of the various parts of the overall problem … may be processed by particular sub-components … sometimes separately and sometimes in combination …, The sub-components may … comprise a spelling corrector … a machine translator … a parser, … a knowledge graph, … a Named Entity Recognition  … sub-component … a Word Sense Detector .. an intent detector … and an interpreter…,  The knowledge graph 808 may be updated dynamically in some embodiments , for example by the Al orchestrator 206 . That is, if the item inventory changes or if new user behaviors or new world knowledge data have led to successful user searches, the intelligent online personal assistant 106 is able to take advantage of those changes for future user searches., The Word Sense Detector 812 detects such words and may trigger the dialog manager 216 to seek further resolution from a user if a word sense remains ambiguous., The interpreter 814 reconciles the analyzed information coming from the various NLU sub - components and prepares output., wherein different learning components/sub-components/models in the learning framework are developed/adapted/modified/trained according different sources of data that may be used for each respective associated learning technique, including, for instance, (1) two sub-components of the speech recognition component (a learning category that bounds/encompasses/contains the sub-components) that implement the speech adaptation and language model adaptation (two distinct learning styles within the speech recognition category any of which may be considered “primary” when implemented in that framework or considered “primary” according to the usage of that learning within the machine learning technique such as GMM) that are developed using distinct machine learning techniques in the cognitive learning framework (e.g., GMM) based on distinct sources of information (user intonations vs. personas or inventory categories) and (2) a set of multiple context-related sub-components of the context-related component (a learning category that bounds/encompasses/contains the sub-component models) that at least comprises the knowledge graph model trained/modified according to user responses and world knowledge (graph-based learning technique of semantic associations), the Named Entity Recognition (NER) module/model (a natural language processing technique for extracting semantic associations) based on world knowledge/information, and the Word Sense Detector (a natural language understanding technique) which may be used with dialog manager to disambiguate word meanings (learning style is an adaptive one based on responsive user dialogue input and known word associations and meanings) such that each module/model/technique has a different (primary technique-specific) learning style at least by virtue of providing distinct information to the interpreter derived from distinct sets (i.e., not equivalent but also used differently) of data in distinct ways (different styles) for reconciliation.) the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result; ([0045] The flows and the logic encoded within the various components of the artificial intelligence framework 128 define what follow - up utterance or presentation ( e . g . , question , result set ) is made by the intelligent assistant based on an identified user intent., wherein a cognitive learning result in the form of an inferred user intent is determined from the application of a set of learning techniques across a set of learning framework components/categories and sub-components/sub-categories such that this framework is configured to adaptively learn those intentions over time.) 6generating a cognitive profile based upon the cognitive learning result generated by performing 7the machine learning operation; ([0044, 0113])  In one example , the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search, Al, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user … In an onboarding phase, the identity service 222 primes a user profile and understanding by mandatory authentication in a bot application . … the identity service 222 may augment the profile with information about the user that is gathered from public sources, user behaviors, interactions, and the explicit set of purposes the user tells the AI ( e. g. , shopping missions, inspirations, preferences) . As the user interacts with the artificial intelligence framework 128, the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and updates probabilities and estimations of other statistical inferences., In this example embodiment , the correlation values shown in FIG . 10 may indicate the most prevalent or frequently occurring user interactions in terms of conditional probabilities, wherein the identity service is directed to maximize the capacity to deliver insights by generating and refining the user profile based upon machine learning models including, for instance, inferential and statistical operations and wherein this profile is cognitive because it is based upon the determination of the intents/behaviors/proclivities of the user (cognitive learning result) over time through, for example, interaction with the AI framework and wherein the correlation weights in the knowledge graph are also a generated user cognitive profile.) and,  8performing a cognitive search operation on a corpus of content based upon the 9cognitive profile, the cognitive search operation returning cognitive results 10specific to the cognitive profile of the user. ([0041, 0044, 0051, 0073, Figure 2, Figure 12] A search component 220 is also included within the artificial intelligence framework 128 . The search component 220 may have front and back end units. The back end unit may operate to manage item or product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of user intent and intent parameters., In one example, the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search, Al, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user., Discrimination may be recommended to poll a vast e - commerce dataset for only relevant , useful information . In one example , the artificial intelligence framework 128 uses results from the search component 220 and intelligence within the search component 220 to provide this information., The bot leverages the computer vision component 208 , the speech recognition component 210, the NLU component 214 , the NLG component 212 , the search component 220, and identity service 222 to engage users in efficient, interesting, and effective dialog to decode their  intent and deliver personalized results., wherein a search component of the artificial intelligence framework performs a personalized search of inventory of items (corpus of content)  based up the user profile/identity service (also associated with specific tuple of user intent and intent parameters) such that the delivered results of that the contents of that search (cognitive results) may be of interest (i.e., insightful)  to the user.)

In regards to claim 2, the rejection of claim 1 is incorporated and Gaskill further teaches 1wherein:  2the results specific to the user are further refined based upon terms used when 3performing the cognitive search operation. ([0084, 0111, Figure 2] The parser (or dependency parser) 806 may help detect the user's intent by finding a dominant object of the user's input query. … Affirmations and negations may be detected in the intent detector sub component 813 in some embodiments, or by different sub-components such as the Word Sense Detector 812., During the processing of a user query, the parsed input data elements from the user query may be matched against the dimensions of the knowledge graph 808 to help match the user's demands with the available supply of items. The dimensions of the knowledge graph 808 may comprise the item categories, item attributes, and item attribute values that describe the items available for purchase. If a user has expressed an interest in men's athletic shoes, the user expects the intelligent personal assistant system 106 to help the user find a relevant item from the inventory of items available for purchase. Finding an item that is not available for purchase may cause a user to lose interest in shopping entirely, an outcome of great concern., wherein the personalized search results are determined/refined by the terms input by the user (parsed data elements)  by means of the determination of dominant user intents s or by means of matching the parsed input terms from the user query to the content of the knowledge graph.)

In regards to claim 3, the rejection of claim 2 is incorporated and Gaskill further teaches 1wherein:  2a second user having a second cognitive profile and performing a search using the 3terms used when performing the cognitive search operation would return 4cognitive results specific to the second cognitive profile. ([0041, 0042, 0073, Figure 2], A search component 220 is also included within the artificial intelligence framework 128 . … The back end unit may operate to manage item or product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of user intent and intent parameters . The search component 220 is designed to serve several billion queries per day globally against very large high quality inventories. The search component 220 can accommodate text , or Artificial Intelligence ( AI ) encoded voice and image inputs , and identify relevant inventory items to users based on explicit and derived query intents., An identity service 222 component operates to manage user profiles , for example explicit information in the form of user attributes , e . g . , " name " , " age ” , “ gender ” , “ geo location ” , but also implicit information in forms such as “ information distillates ” such as “ user interest " , or " similar persona ”, and so forth., The bot leverages the computer vision component 208 , the speech recognition component 210, the NLU component 214 , the NLG component 212 , the search component 220, and identity service 222 to engage users in efficient, interesting, and effective dialog to decode their  intent and deliver personalized results., wherein the identity service component manages a plurality of user/cognitive profiles (second profile) such that the generation of personalized search results may be generated using the user profile and the terms in the query provided by the user.)

In regards to claim 4, the rejection of claim 1 is incorporated and Gaskill further teaches 1wherein:  2the machine learning operation comprises a ranked insight model operation, the 3ranked insight operation comprising a factor-needs operation.  ([0114, 0116, Claim 15, Figure 11A, Figure 11B], As in the previous embodiment, during the processing of a user query, the parsed input data elements from the user query may be matched against the dimensions of the knowledge graph 808 to help match the user's demands with the available supply of items. However , the dimensions of the knowledge graph 808 may now comprise the categories , attributes , and attribute values provided by previous users' query inputs when they were looking for relevant items to purchase., The dialog manager 216 may therefore rank and prioritize the parameterization of these as - yet unspecified possibilities through user prompts according to their association or correlation values, or their relative positions in the knowledge graph 808 hierarchy, or a combination of both., a natural language understanding component configured to provide ranked matches between dimensions in a knowledge graph and the results of an analysis of user query data , the knowledge graph dimensions comprising at least one each of a category, an attribute, and an attribute value, and the results comprising a dominant object of user interest, user intent, and related parameters., wherein the machine learning operation of the AI to discern items of interest (insights) to the user based on a user query includes the matching of that query to the knowledge graph to determine a ranking of items (insight model operation) such that this operation also includes a factor-needs operation in the form of the generation of the knowledge graph which characterizes a categorical (factor) organization across items/needs such as shown in Figures 11A and 11B.)

In regards to claim 5, the rejection of claim 1 is incorporated and Gaskill further teaches 1 wherein:  2the machine learning operation comprises a hierarchical topic model operation, the 3hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation. ([0113, 0116, 0118, 0056, Figure 11a, Figure 11b], In this example embodiment , the correlation values shown in FIG . 10 may indicate the most prevalent or frequently occurring user interactions in terms of conditional probabilities., FIGS. 11A and 11B show a concise knowledge graph 808 with an item category , some item attributes , and some item attribute values , according to some example embodiments. Each figure is shown and discussed separately for clarity , but together may refer actually to a knowledge graph 808 common to the two figures . In FIG . 11A , the normalized and parsed user query has provided the item attribute / value tags of < color : red , brand : nike > for a dominant object of user interest “ Shoes ” , as previously described . … The dialog manager 216 may therefore rank and prioritize the parameterization of these as - yet unspecified possibilities through user prompts according to their association or correlation values , or their relative positions in the knowledge graph 808 hierarchy, or a combination of both., In one prompt generation strategy, the dialog manager 216 may proceed from the broadest category to a sub-category or attribute and then to an attribute value to determine a sequence of prompt topics, in that order., The LM adaptation component operates to customize the language model component and the speech - to - text vocabulary with new words and representative sentences from a target domain, for example , inventory categories or user personas. This capability allows the artificial intelligence framework 128 to be scalable as new categories and personas are supported.,
wherein the machine learning operation of determining items of interest for the user includes a knowledge graph hierarchy formation which includes entities/topics organized according to abstracted domain-specific contexts (for example according to the abstracted domain of “shoes” as shown in Figure 11B) and which are customized to the domain and personalized to the user (correlation values – also a hierarchical topic operation).)

-78-Attorney Docket No.: CogSc-17-002In regards to claim 6, the rejection of claim 1 is incorporated and Gaskill further teaches 1 wherein:  2the cognitive profile is continuously updated based upon at least one of a plurality of 3feedback information sources, the feedback information sources comprising 4information based upon feedback from interactions between the user and the 5cognitive insight and learning system, information from a query submitted by 6the user to the cognitive insight and learning system, information from 7external input data, information from a user navigating a hierarchical topic 8model and information received from a training system.([0043, 0044, 0045, 0088, 0115, 0116] The identity service 222 … may continuously enrich the user profile with new insights and updates. It uses account linking and identity federation to map relationships of a user with a company, household, other accounts (e.g., core account), as well as a user's social graph of people and relationships., In one example , the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search , Al , merchandising , and machine learning models to maximize each component ' s capability to deliver insights to each user . … In sideboarding phases , the identity service 222 may augment the profile with information about the user that is gathered from public sources , user behaviors , interactions , and the explicit set of purposes the user tells the AI ( e . g . , shopping missions , inspirations , preferences ). As the user interacts with the artificial intelligence framework 128, the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and updates probabilities and estimations of other statistical inferences. Over time , in profile enrichment phases , the identity service 222 also mines behavioral data such as clicks , impressions , and browse activities for derived information such as tastes , preferences , and shopping verticals . In identity federation and account linking phases , when communicated or inferred , the identity service 222 updates the user's household, employer, groups, affiliations, social graph, and other accounts, including shared accounts., The knowledge graph 808 may be updated dynamically in some embodiments , for example by the Al orchestrator 206 . That is , if the item inventory changes or if new user behaviors or new world knowledge data have led to successful user searches, the intelligent online personal assistant 106 is able to take advantage of those changes for future user searches., In order to measure and improve Al quality over time , the artificial intelligence framework 128 may be trained using sample queries ( e . g . , a dev set ) and tested on a different set of queries ( e . g . , an eval set ) , where both sets may be developed by human curation., Thus, the NLU component 214 may provide information from the knowledge graph 808 to the dialog manager 216 for this purpose. That is , the NLU component 214 may deliver a concise knowledge graph 808 , with dimensions having some relevance , to the dialog manager 216 , along with the dominant object of user interest, user intent, and related parameters., The dialog manager 216 may therefore rank and prioritize the parameterization of these as - yet unspecified possibilities through user prompts according to their association or correlation values , or their relative positions in the knowledge graph 808 hierarchy , or a combination of both., wherein the user (cognitive) profile is continuously updated based on a plurality of information sources including the (feedback)  interaction and content of the user with the artificial intelligence system (such as response to queries submitted to the system by the user), external data sources such as user accounts and social graph relationships, interactions with the dialog manager in which the user navigates the knowledge hierarchy of items/topics of interest, and from curated training sets “over time”).

Claim 7 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Gaskill.  It is noted that claim 7 further recites a processor, data bus, and computer-readable storage for a program which are also found in Gaskill ([Figure 1, Figure 5, 0067]).
Claim 8/7 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Gaskill.  
Claim 9/8 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Gaskill.  
Claim10/7 is also rejected because it is just a system implementation of the same subject matter of claim 4/1 which can be found in Gaskill.  
Claim11/7 is also rejected because it is just a system implementation of the same subject matter of claim 5/1 which can be found in Gaskill.  
Claim12/7 is also rejected because it is just a system implementation of the same subject matter of claim 6/1 which can be found in Gaskill.  
Claim 13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Gaskill.  It is noted that claim 13 further recites a computer-readable storage for a program which are also found in Gaskill ([Figure 1, Figure 5, 0067]).
Claim 14/13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Gaskill.  
Claim 15/14 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/2 which can be found in Gaskill.  
Claim 16/13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/1 which can be found in Gaskill.  
Claim 17/13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/1 which can be found in Gaskill.  
Claim 18/13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 6/1which can be found in Gaskill.  
In regards to claim 19, the rejection of claim 13 is incorporated and Gaskill further teaches wherein 2the computer executable instructions are deployable to a client system from a server system 3at a remote location. ([0033, 0067, Figure 1, Figure 5], Turning now specifically to the applications hosted by the client device 108 , the web client 102 may access the various systems ( e . g . , intelligent personal assistant system 106 ) via the web interface supported by the web server 120., . In a networked deployment , the machine 500 may operate in the capacity of a server machine or a client machine in a server - client network environment , or as a peer machine in a peer-to-peer ( or distributed ) network environment., wherein the program which implements the artificial intelligence framework may be deployed on a client device from an application server (remote location).) 1
In regards to claim 20, the rejection of claim 13 is incorporated and Gaskill further teaches 1wherein 2the computer executable instructions are provided by a service provider to a user on an on-demand basis. ([0030, 0033], The client device 108 enables a user to access and interact with the networked system 116 . For instance , the user provides input ( e . g . , touch screen input or alphanumeric input ) to the client device 108 , and the input is communicated to the networked system 116 via the network 110 . In this instance , the networked system 116 , in response to receiving the input from the user , communicates information back to the client device 108 via the network 110 to be presented to the user . ., The application 104 may , for example , an " app " executing on a client device 108 , such as an iOS or Android OS application to enable user to access and input data on the networked system 116…, wherein the application is accessed and executed in response to the user communicating input with the service provider such that this user-driven execution is an on-demand execution.) 

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 

Specifically, the Applicants Argue:
It is respectfully submitted that nowhere within Gaskill, taken alone or in combination is there any disclosure or suggestion of performing a cognitive learning operation via a cognitive inference and learning system using training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result, as required by claims 1, 7 and 13.Accordingly, claims 1, 7, and 13 are allowable over Gaskill. Claims 2-6 depend from claim 1 and are allowable for at least this reason. Claims 8-12 depend from claim 7.

Examiner’s Response:
The Examiner respectfully disagrees. As set forth in the current office action, Gaskill does teach these limitations. Specifically, Gaskill teaches “9performing a cognitive learning operation via a cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework,” because he teaches a cognitive inference and learning system (Figures 1, 2, 7, and 8) that implements a cognitive learning operation in the form of determining/inferring the intent of the user intents by processing (user) input information across the components of that framework that include various learning models (learning techniques associated with, for example, speech recognition, natural language understanding, knowledge graphs, NER) based on various sources of (training) data, such as corresponding to world knowledge or user behavior/response history (viz., [0045, 0079, 0082, Figure 1, Figure 2, Figure 7, Figure 8], The functionalities of the artificial intelligence framework 128 can be grouped into multiple parts , for example decisioning and context parts…The context part of the Al functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example , towards a given inventory, or otherwise). In order to measure and improve Al quality over time, the artificial intelligence framework 128 may be trained using sample queries ( e.g., a dev set) and tested on a different set of queries (e.g., an eval set ) , where both sets may be developed by human curation., Further, over time, machine learning may add deeper semantics and wider “world knowledge” to the system, to better understand the user intent…The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of “nephew”, and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified., The knowledge graph 808 may for example be based on past users' interactions, inventory - related data , or both.). Furthermore, Gaskill teaches “the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation,” because he teaches that the cognitive learning framework (for example, Figure 8) comprises a set of distinct functional categories (general categories such as decision vs. context or sub-categories within each) corresponding to distinct components (modules/sub-modules) of that framework across which different learning styles are applied according to either differences in the respective data that is analyzed or to differences related to different learning module scopes (for example, NER, speech recognition, word sense detector, or knowledge graphs)  such that this is a generalized learning approach using the diverse techniques, styles, and modules/models to perform the intended inferential function of the framework at least because it is generalized across a diversity of user communication/input modes (text, speech), across different (complementary or aggregateable) NLP/semantic analyses, across different user/user behavior characteristics, or across a given/general set of inventory parameters (viz., [0045, 0046, 0079, 0081, 0082, Figure 7, Figure 8], The functionalities of the artificial intelligence framework 128 can be grouped into multiple parts, for example decisioning and context parts…, Further, over time, machine learning may add deeper semantics and wider “world knowledge” to the system, to better understand the user intent…The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of “nephew”, and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified., Explicit input modalities may include text , speech , and visual input and can be enriched with implicit knowledge of user ( e . g . , geolocation , previous browse history , and so forth )., The sub - components may for example comprise a spelling corrector ( speller ) 802 , a machine translator ( MT ) 804 , a parser 806 , a knowledge graph 808 , a Named Entity Recognition ( NER ) sub - component 810 , a Word Sense Detector ( WSD ) 812 , an intent detector 813 , and an interpreter 814 . The NLU component 214 may receive text , visual selectors , and image attributes , e . g . , via the AI orchestrator 206 in one embodiment , and process each separately or in combination.,  Other inputs considered by the NLU component 214 may include dialog context 816 ( e . g . , from context manager 218 ) , user identity information 818 ( e . g . , from identity service 222 ) , item inventory - related information 820 ( e . g . , from the core search engine 220 functions of an electronic marketplace ) , and external world knowledge 822 to improve the semantic inference of user intent from user input. Different types of analyses of these inputs may each yield results that may be interpreted in aggregate and coordinated via the knowledge graph 808. The knowledge graph 808 may for example be based on past users ' interactions , inventory - related data , or both.). Moreover, Gaskill teaches “each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category,” because he teaches that different learning components/sub-components/models in the learning framework are developed/adapted/modified/trained according different sources of data that may be used for each respective associated learning technique, including, for instance, (1) two sub-components of the speech recognition component (a learning category that bounds/encompasses/contains the sub-components) that implement the speech adaptation and language model adaptation (two distinct learning styles within the speech recognition category any of which may be considered “primary” when implemented in that framework or considered “primary” according to the usage of that learning within the machine learning technique such as GMM) that are developed using distinct machine learning techniques in the cognitive learning framework (e.g., GMM) based on distinct sources of information (user intonations vs. personas or inventory categories) and (2) a set of multiple context-related sub-components of the context-related component (a learning category that bounds/encompasses/contains the sub-component models) that at least implements the knowledge graph model trained/modified according to user responses and world knowledge (graph-based learning technique of semantic associations), the Named Entity Recognition (NER) module/model (a natural language processing technique for extracting semantic associations) based on world knowledge/information, and the Word Sense Detector (a natural language understanding technique) which may be used with dialog manager to disambiguate word meanings (learning style is an adaptive one based on responsive user dialogue input and known word associations and meanings) such that each module/model/technique has a different (primary) learning style at least by virtue of providing distinct information to the interpreter for reconciliation, having been derived from distinct sets (i.e., not equivalent but also used differently) of data in distinct ways (different styles) (viz., [0054, 0055, 0056, 0080, 0088, 0089, 0090, 0091, Figure 7, Figure 8], This component uses deep learning to project the raw signal into a high - dimensional semantic space . An acoustic model component operates to host a statistical model of speech units , such as phonemes and allophones. These can include Gaussian Mixture Models ( GMM ) although the use of Deep Neural Networks is possible . A language model component uses statistical models of grammar to define how words are put together in a sentence . Such models can include n - gram based models or Deep Neural Networks built on top of word embeddings., In one example of an artificial intelligence framework 128, two additional parts for the speech recognition component 210 are provided , a speaker adaptation component and a Language Model ( LM ) adaptation component. …The speaker adaptation component allows the speech recognition component 210 ( and consequently the artificial intelligence framework 128 ) to be robust to speaker variations by continuously learning the idiosyncrasies of a user ' s intonation, pronunciation, accent, and other speech factors, and apply these to the speech - dependent components , e . g . , the feature extraction component , and the acoustic model component., The LM adaptation component operates to customize the language model component and the speech - to - text vocabulary with new words and representative sentences from a target domain, for example , inventory categories or user personas . This capability allows the artificial intelligence framework 128 to be scalable as new categories and personas are supported., Extracting a user intent is performed by the NLU component 214 by breaking down this often complex technical prolem into multiple parts. Each of the various parts of the overall problem … may be processed by particular sub-components … sometimes separately and sometimes in combination …, The sub-components may … comprise a spelling corrector … a machine translator … a parser, … a knowledge graph, … a Named Entity Recognition  … sub-component … a Word Sense Detector .. an intent detector … and an interpreter…,  The knowledge graph 808 may be updated dynamically in some embodiments , for example by the Al orchestrator 206 . That is, if the item inventory changes or if new user behaviors or new world knowledge data have led to successful user searches, the intelligent online personal assistant 106 is able to take advantage of those changes for future user searches., The Word Sense Detector 812 detects such words and may trigger the dialog manager 216 to seek further resolution from a user if a word sense remains ambiguous., The interpreter 814 reconciles the analyzed information coming from the various NLU sub - components and prepares output.). Finally, Gaskill teaches “the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result” because he teaches the generation of a cognitive learning result in the form of an inferred user intent through the application of a set of learning techniques across a set of learning framework components/categories and sub-components/sub-categories such that this framework is configured to adaptively learn those intentions over time (viz., [0045] The flows and the logic encoded within the various components of the artificial intelligence framework 128 define what follow - up utterance or presentation ( e . g . , question , result set ) is made by the intelligent assistant based on an identified user intent.).
With respect to the argument that the Double Patenting Rejection is resolved because of the filing of a terminal disclaimer filed relative to the ‘332 co-pending application, the Examiner notes (1) that the typographical error associated with the ‘332 co-pending application correctly pointed out in the Applicant Arguments has been corrected and (2) that there is currently not a terminal disclaimer on file relative to 15/714332 which was amended 4 December 2020.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chawla et al. (US2015/0356144) teach an artificial intelligence method for generating personalized cognitive insights using a cognitive graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122